MAYFIELD, J.
This appeal is from a decree overruling a demurrer to the bill. The bill was filed by the lessor of a coal mine, to cancel and annul a written lease which was claimed to have been breached - and forfeited by the tenant, and for an accounting as for rents. One error only is assigned, and that is to the overruling of the demurrer to the bill.
The appellant says in his brief that the appeal is taken to test the equities of the bill, and argues only that proposition. It is argued by the appellant that the demurrers should be sustained because the complainant has a plain and adequate remedy at law, and because the bill contained blanks, and because it showed no privity between the complainant and the defendant. The fact' that the bill contained blanks, such as are shown on the face of the bill, to wit, the mere failure to fill in the given date, of course does not go to the equity of the bill. Moreover, this date is made certain by reference to other parts of, and exhibits to, the bill.
As to the other general grounds- that the complainant had a plain and adequate remedy at law, and that there was no privity between the parties such as authorized a bill of this kind, it is sufficiently answered on the face *311of the bill; but, on the contrary, the bill alleges facts which if true shotvs that the remedy at law, if such there be, would be neither adequate nor complete, and it also alleges in terms and in effect that the relation of landlord and tenant exists between the parties.
There is clearly no merit in the appeal.
Affirmed.
Dowdell, C. J., and Anderson, and de Graffenried, JJ., concur.